DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 4, drawn to a method including the feature of encryption and decryption by using a hash as credentials for the user of data and decrypting user interaction data and providing the decrypted data, classified in G06Q 20/3827.
II.	Claims 2-3, drawn to a method including the feature of securely obtaining decrypted data by submitting a proof grant to a data contract, making the user data available to purchase, providing a decryption key to a purchaser, and decrypting the data for the purchaser once the purchase satisfies criteria to obtain the data, G06Q 20/3678.
III.	Claim 5, drawn to a system including the features of an InterPlanetary File System, a master wallet, a user wallet, and a purchaser wallet, classified in G06F 21/6209.
IV.	Claims 6-22, drawn to a system including the feature of providing public access to encrypted data by submitting an exchange key and a user’s public address, validating the exchange key, finding at least one data contract that can accept the user data, and encrypting the data, classified in G06Q 20/3829.



Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as the feature of encryption and decryption by using a hash as credentials for the user of data and decrypting user interaction data and providing the decrypted data. Subcombination II has separate utility such as the feature of securely obtaining decrypted data by submitting a proof grant to a data contract, making the user data available to purchase, providing a decryption key to a purchaser, and decrypting the data for the purchaser once the purchase satisfies criteria to obtain the data. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as the feature of encryption and decryption by using a hash as credentials for the user of data and decrypting user interaction data and providing the decrypted data. Subcombination III has separate utility such as the feature of an InterPlanetary File System, a master wallet, a user wallet, and a purchaser wallet. See MPEP § 806.05(d).
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as the 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as the feature of securely obtaining decrypted data by submitting a proof grant to a data contract, making the user data available to purchase, providing a decryption key to a purchaser, and decrypting the data for the purchaser once the purchase satisfies criteria to obtain the data. Subcombination III has separate utility such as the feature of an InterPlanetary File System, a master wallet, a user wallet, and a purchaser wallet. See MPEP § 806.05(d).
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as the feature of securely obtaining decrypted data by submitting a proof grant to a data contract, making the user data available to purchase, providing a decryption key to a purchaser, and decrypting the data for the purchaser once the purchase satisfies criteria 
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as the feature of an InterPlanetary File System, a master wallet, a user wallet, and a purchaser wallet. Subcombination IV has separate utility such as the feature of providing public access to encrypted data by submitting an exchange key and a user’s public address, validating the exchange key, finding at least one data contract that can accept the user data, and encrypting the data. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
It would be necessary to search for one of the inventions in a manner that would not result in finding art pertinent to the other invention(s), and vice versa. See MPEP 808.02. Specifically, employing different search queries would be required. Invention I requires the following search queries: hashing, credentials. Invention II requires the following search queries: decryption, purchase, criteria. Invention III requires the following search queries: InterPlanetary File System, wallets. Invention IV requires the following search queries: exchange key, validation, data contract, encryption.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685